      Case 2:18-cv-06873-LMA-KWR Document 50 Filed 11/19/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


SUNSHINE VAN BAEL                *                         CASE NO.: 2:18-cv-06873
                                 *
VERSUS                           *
                                 *                         DISTRICT JUDGE
                                 *                         LANCE M. AFRICK
UNITED HEALTHCARE SERVICES, INC. *
                                 *
                                 *                         MAGISTRATE JUDGE
                                 *                         KAREN WELLS ROBY
                                 *
*****************************

          PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
         AS TO DEFENDANT, UNITED HEALTHCARE SERVICES, INC.’S
        FAILURE TO ESTABLISH OR MAINTAIN A REASONABLE CLAIMS
          PROCEDURE AND FOR ABUSE OF DISCRETION/ARBITRARY
             AND CAPRICIOUS DENIALS OF VAN BAEL’S CLAIMS


       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Sunshine Van

Bael, who respectfully submits this Motion for Partial Summary Judgment as to Defendant,

United Healthcare Services, Inc.’s, Failure to Establish or Maintain a Reasonable Claims

Procedure and for Abuse of Discretion/Arbitrary and Capricious Denials of Van Bael’s Claims.

Van Bael prays that pursuant to the motion, and for the reasons set forth in the accompanying

Statement of Uncontested Material Facts, Memorandum in Support, and as evidenced by all

attached Exhibits incorporated herein by reference, Van Bael’s motion should be granted. The

submission date for this motion is December 12, 2018. Trial is set for January 28-29, 2019.
      Case 2:18-cv-06873-LMA-KWR Document 50 Filed 11/19/18 Page 2 of 2



       WHEREFORE, Plaintiff, Sunshine Van Bael, respectfully requests that this Honorable

Court grant her Motion for Partial Summary Judgment as to Defendant, United Healthcare

Services, Inc.’s, Failure to Establish or Maintain a Reasonable Claims Procedure and for Abuse

of Discretion/Arbitrary and Capricious Denials of Van Bael’s Claims.

                                           Respectfully submitted,

                                             /s/ Jennifer S. Martinez
                                           JENNIFER N. WILLIS (#14877)
                                           jenniferw@willisbuckley.com
                                           JENNIFER S. MARTINEZ (#29624)
                                           jenniferm@willisbuckley.com
                                           WILLIS & BUCKLEY, APC
                                           3723 Canal Street
                                           New Orleans, Louisiana 70119
                                           Telephone: (504) 488-6301
                                           Facsimile: (504) 488-6302
                                           Attorneys for Plaintiff, Sunshine Van Bael



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 19, 2018 a copy of the foregoing was served

on UH through the CM/ECF system.

                                           /s/ Jennifer S. Martinez




                                              2
